Citation Nr: 1024089	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  09-14 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran had active service from September 1965 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Providence, Rhode Island.  The claims folder was 
subsequently transferred to the RO in Cleveland, Ohio.  

In December 2009, the claim was before the Board.  A remand 
was ordered to accommodate the Veteran's request for a 
hearing.  Such hearing was conducted before the undersigned 
in March 2010.  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran's service treatment records fail to show that he 
suffered any specific injury to the cervical spine.  However, 
they do show that he bruised his head in April 1967 when he 
allegedly ran into a stationary guided missile.  He 
reportedly lost consciousness for a short period of time and 
became slightly dizzy and had a mild headache.  Physical 
examination was within normal limits, and x-rays of the chest 
and skull were reported as being within normal limits.  
Neurological examination was also within normal limits.  The 
diagnosis was of a mild cerebral concussion.  There are no 
further complaints referable to the head or neck.  The August 
1970 separation examination report reflects a normal 
evaluation of the neck and spine.

Following separation, a December 2003 VA neuropsychological 
evaluation note reflects a history of a head injury around 
age 7 when the Veteran fell from a height and his head 
contacted the edge of a concrete step.  He lost consciousness 
for an indeterminate amount of time.  The Veteran complained 
of life-long learning problems and attributed his problems to 
the head injury.

April 2007 VA x-rays revealed severe degenerative changes in 
the cervical spine with neural foramina encroachment in the 
lower cervical spine, and a September 2007 VA treatment note 
reflects a diagnosis of cervical spondylotic myelopathy.

A June 2009 report of telephone encounter signed by a VA 
orthopedist reflects the Veteran's concern that his current 
cervical spine condition may be related to "displaced 
discs" in his younger years and possibly his childhood.  The 
orthopedist informed the Veteran that there would be no way 
of proving this, especially being such a chronic, 
degenerative process that was not evaluated until over 25 to 
30 years after the injuries in question.  The orthopedist 
indicated that it was possible that the prior injuries could 
have incited or worsened the Veteran's cervical degenerative 
condition but noted that, without diagnostics and appropriate 
medical records from the time period in question, he would be 
unable to prove this.

Although the above opinion is equivocal in nature and thus 
insufficient for a grant of the benefit sought on appeal, it 
suggests that the Veteran's current cervical spine disability 
may be related to service.  Thus, the requirements for 
affording a VA examination have been met.  38 C.F.R. § 
3.159(c)(4) (2009); McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the Veteran 
for a VA spine examination.  All 
necessary tests should be conducted.  
The claims folder should be reviewed in 
conjunction with the evaluation.  The 
examiner should identify all current 
cervical spine disorders.  For each 
disorder diagnosed, the examiner should 
state whether it is at least as likely 
as not related to the Veteran's active 
service, to include the incident in 
which he hit his head on a stationary 
guided missile and lost consciousness.  
The examiner is asked to comment on the 
June 2009 report of a telephone 
encounter signed by the VA orthopedist.  
All opinions should be accompanied by a 
clear rationale consistent with the 
evidence of record.  If the examiner 
cannot respond without resorting to 
speculation, the examiner should 
explain why a response would be 
speculative.

2.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should 
be provided a supplemental statement of 
the case and given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

